Name: Decision of the EEA Joint Committee No 101/2000 of 10Ã November 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: soft energy;  environmental policy;  European construction;  energy policy;  EU finance
 Date Published: 2001-01-11

 Avis juridique important|22001D0111(16)Decision of the EEA Joint Committee No 101/2000 of 10 November 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 007 , 11/01/2001 P. 0036 - 0037Decision of the EEA joint committeeNo 101/2000of 10 November 2000amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 17/2000 of the EEA Joint Committee of 28 January 2000(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a multiannual programme for the promotion of renewable energy sources in the Community (Altener) (1998 to 2002) (Decision No 646/2000/EC of the European Parliament and of the Council)(2).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1Article 14 of Protocol 31 to the Agreement shall be amended as follows:1. The following new paragraph shall be inserted after paragraph 2b:"2c. As from 1 January 2000, the EFTA States shall participate in the Community programme referred to in paragraph 5(e) and in actions pursuant thereto."2. The following shall be added in paragraph 5:"(e) 32000 D 0646: Decision No 646/2000/EC of the European Parliament and of the Council of 28 February 2000 adopting a multiannual programme for the promotion of renewable energy sources in the Community (Altener) (1998 to 2002) (OJ L 79, 30.3.2000, p. 1)."3. The words "paragraph 5(a), (b), (c) and (d)" in paragraph 3 and paragraph 4 shall be replaced by "paragraph 5(a), (b), (c), (d) and (e)".Article 2This Decision shall enter into force on 15 December 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(3).It shall apply from 1 January 2000.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 10 November 2000.For the EEA Joint CommitteeThe PresidentG. S. Gunnarsson(1) Not yet published in the Official Journal.(2) OJ L 79, 30.3.2000, p. 1.(3) Constitutional requirements indicated.